DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.

Response to Arguments
 	Applicant’s acknowledgement on pg. 14 of the remarks filed 03/05/2021 with respect to the double patenting rejection for claims 1-2, 12-13, 23, 27-28, and 31-32 has been considered. On pg. 14, Applicant “submits that the nonstatutory double patenting rejection is premature because allowable subject matter has not been indicated”. In view of the amendment filed 03/05/2021, Examiner withdraws the double patenting rejection to the claims.
	Applicant is silent with regard to the maintained claim interpretation for claims 31 and 32 filed 12/09/2020. The Examiner notes Applicant has addressed the claim interpretation in the remarks filed 06/16/2020, and the Examiner has provided a response on pg. 3 in the office action filed 12/09/2020.
 	Applicant's arguments filed 03/05/2021 with respect to amended claim(s) 1, 12, 23, 27, and 31-32 have been considered but are moot in view of the new ground(s) of rejection. Particularly, Applicant argues the 103 rejection of Gaal in view of Hwang and Lei filed 12/09/2020. 	Examiner’s response:	Examiner reconsiders previously cited prior arts Lei and Hwang and provides a new 103 rejection set forth below. Therefore, the arguments for the previous 103 rejection is rendered moot.	Lei teaches a base station sending subcarrier and coverage class information to the UE (Fig. 9, [0088]). The information include multiple subcarriers, i.e., subcarriers A-D, that have different coverage classes and where only subcarriers B-D can be used for random access messages (Fig. 8, [0081]-[0082]). The resource allocations for random access message ([0081]) are narrowband resource allocations for PRACH ([0072]), where narrowband resources include narrowband bandwidth comprising of 20 kHz guard band and 180 kHz subcarriers. Subcarriers are 15 kHz and therefore the narrowband bandwidth comprises of 12 subcarriers ([0056]). 	Examiner submits that by sending subcarrier and coverage class information, the base station provides the UE with at least four (4) subcarriers, i.e., subcarriers A-D, in NPRACH band comprising of 12 subcarriers / 180 kHz subcarriers, where three (3) subcarriers, i.e., subcarriers C-D, are indications for a starting location in the frequency axis of the time-frequency grid for random access messages, see Fig. 8, wherein the random access message may be a random access preamble, see Fig. 9. This reads on “at least one tone index of a plurality of tone indices, each tone index of the plurality of tone indices corresponding to a respective frequency location of a plurality of frequency locations within a time-frequency grid, … at least one tone index comprising a first tone index and a second tone index: the first tone index indicating a first starting subcarrier of a first narrowband physical random access channel, NPRACH, band within a frequency band, the first NPRACH band being associated with a first coverage class; and the second tone index indicating a second starting subcarrier of a second NPRACH band with the frequency band, the second NPRACH band being associated with a second coverage class” of claims 1, 12, 23, 27, and 31-32.	While Lei does not disclose each tone indices ranges from 0 to 36, Hwang discloses subcarrier indexes for NPRACH are allocated and are used as a starting position ranging from 0 to 36 when a total of 48 subcarriers exists in a carrier ([0067]-[0068]). This reads on “the first tone index and the second tone index ranging from 0 to 36” of claims 1, 12, 23, 27, and 31-32.

Examiner’s Note
  	To help advance prosecution and overcome the art of record, the Applicant is encouraged to amend the claim to include the teachings of pg. 14 in the original filed specification. Particularly, the teaching of mapping of coverage class index to a NPRACH band index, i.e., one or more NPRACH bands can be configured, and when two NPRACH bands (1, 2) are configured, then coverage indices (1, 2, 3) are mapped to NPRACH band indices (1, 2, 2). Thus allowing wireless devices in coverages 2 and 3 to use a different coverage than a wireless device in coverage 1. This avoids random access opportunities of basic coverage being blocked by enhanced coverage classes. Neither Lei nor Hwang discloses conditional steps for mapping coverage indices with NPRACH bands based on the number of configured NPRACH bands, i.e., one coverage index is mapped with two NPRACH bands.  

Specification
  	The disclosure is objected to because of the following informalities: 
	On pg. 14 in the original filed specification, the second line recites “Fig. 13” but it should be “Fig. 12”.	Appropriate correction is required.	
Claim Objections
 	Claim(s) 1, 12, 23, 26-27, and 30-32 is/are objected to because of the following informalities:  
Claims 1, 12, 23, 27, and 31-32 recite “second NPRACH band with the frequency band”. Examiner assumes it should be “second NPRACH band within the frequency band”.
Claims 26 and 30 recite “wherein the indication of the location within the time-frequency grid includes an indication of at least one subframe at which the transmission of the random access preamble is to start” but it should be “wherein an indication of the location within the time-frequency grid includes an indication of at least one subframe at which the transmission of the random access preamble is to start” because “indication” is introduced for the first time. Alternatively, Applicant can replace “indication” with “indicating”.
Appropriate correction is required. 

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
 	Claim limitations a determination module of claim 31 and a configuration module of claim 32 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder module coupled with functional language configured to without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 31 and 32 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Regarding claim 31, there is sufficient physical structure and algorithm in Fig. 16 and [0060], [0105]: a wireless device includes determination module 34 configured to perform determination process with respect to determination code 22, and in [0162]: “the concepts described herein may take the form of an entirely hardware embodiment … all generally referred to herein as a … “module””. 	Regarding claim 32, there is sufficient physical structure and algorithm in Fig. 17 and [0103], [0105]: a network node includes configuration module 36 configured to perform configuration process with respect to configuration code 32, and in [0162]: “the concepts described herein may take the form of an entirely hardware embodiment … all generally referred to herein as a … “module””.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

 	Claim(s) 1-2, 5, 8, 11-13, 16, 19, 22-23, 25, 27-29, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2017/0064743 A1) (previously cited) in view of Hwang et al. (US 2019/0068427 A1) (previously cited).

Regarding claim 1, Lei discloses A wireless device configured to transmit a random access preamble, the wireless device comprising (Fig. 9: UE 115-b transmits random access request in step 955. Fig. 15, [0112]: UE 115e which may be UE 115 as described in Fig. 9): 
processing circuitry, the processing circuitry configured to (Fig. 15: processor 1510): 
obtain at least one tone index of a plurality of tone indices (Fig. 9, [0088]: UE 115-b receives subcarrier and coverage information from base station 105-b in step 915. Fig. 8, [0081]-[0082]: subcarrier and coverage information includes four subcarriers A-D (=at least one tone index) having different coverage classes), each tone index of the plurality of tone indices corresponding to a respective frequency location of a plurality of frequency locations within a time-frequency grid (Fig. 8: each subcarrier A-D corresponds to a specific frequency location in a frequency axis of a time-frequency grid), the obtained at least one tone index comprising a first tone index and a second tone index (Fig. 8, [0082]: subcarrier B (=first tone index) and subcarrier C (=second tone index)): 
the first tone index indicating a first starting subcarrier of a first narrowband physical random access channel, NPRACH, band within a frequency band, the first NPRACH band being associated with a first coverage class (Fig. 8, [0082]: subcarrier B, which has a coverage class with large pathloss (=first coverage class), includes resource allocations for random access message 830a-830d (=first NPRACH) for subcarrier B. [0072]: narrowband resources are allocated for PRACH. [0056]: the narrowband resources, i.e., narrowband bandwidth comprises of 20 kHz of guard band and 180 kHz of subcarriers, i.e., 12 subcarriers (=frequency band). Note: in view of the frequency axis, subcarrier B is the first subcarrier after subcarrier A where random access is allocated, therefore, subcarrier B (=first starting subcarrier of first NPRACH)); and 
the second tone index indicating a second starting subcarrier of a second NPRACH band with the frequency band, the second NPRACH band being associated with a second coverage class (Fig. 8, [0082]: subcarrier C, which has a coverage class with medium pathloss (=second coverage class), includes resource allocations for random access message 815a-815b (=second NPRACH) for subcarrier C. [0072]: narrowband resources are allocated for PRACH. [0056]: the narrowband resources, i.e., narrowband bandwidth comprises of 20 kHz of guard band and 180 kHz of subcarriers, i.e., 12 subcarriers (=frequency band). Note: in view of the frequency axis, subcarrier C is the second subcarrier after subcarrier A where random access is allocated, therefore, subcarrier C (=second starting subcarrier of second NPRACH)); 
determine a coverage class (Fig. 9, [0088]: UE 115-b identifies available coverage classes in step 920 and its own coverage class in step 940); 
select one of the first tone index and the second tone index from the obtained at least one tone index based on the determined coverage class (Fig. 9, [0088]: UE 115-b selects a subcarrier. [0085]: the selection is based on its coverage class. Note: the selection is made from the subcarrier and coverage class information received in step 915 that includes subcarriers A, B, C, and D (=first tone index and second tone index) with different coverage classes as described in Fig. 8, [0082]); and Page 3 of 24Attorney Docket No: 1557-346PUS (P049661US02) U.S. Application No: 16/084805 
determine a location within the frequency band for transmitting the random access preamble based on the selected one of the first tone index and the second tone index (Fig. 9, [0088]: UE 115-b transmits random access request after the subcarrier selection in step S955. Fig. 8: each subcarrier B, C, and D has a location in the 180 kHz subcarriers, i.e., 12 subcarriers (=frequency band) as per subcarrier B (=first tone index) can be used to transmit random access 830a-830-d and the location of subcarrier C (=second tone index) can be used to transmit random access 815a-815b. Note: based on the subcarrier selection by UE 115-b, the location corresponding to the selected subcarrier in the frequency band comprising of 180 kHz of subcarriers as per [0056] is made by the UE 115-b to transmit random access request, see Fig. 9: steps 945 and 955).
Lei does not disclose the first tone index (Fig. 8: subcarrier B) and the second tone index (Fig. 8: subcarrier C) ranging from 0 to 36. 
However, Hwang discloses the first tone index and the second tone index ranging from 0 to 36 ([0067]-[0068]: subcarrier indexes (=first tone index and second tone index; similar to Lei’s subcarriers A-D) for NPRACH are allocated, where a subcarrier index can be used as a starting position ranging from 0 to 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 180 kHz subcarriers, i.e., 12 subcarriers, comprising of the subcarriers A-D, as taught by Lei, to be a total number of subcarriers exceeding 12 and use the subcarriers index as starting positions ranging from 0 to 36, as taught by Hwang.
Doing so provides a defined set of subcarriers allocated to transmit PRACH within a carrier for NB-IoT (Hwang: [0068]).

Regarding claim 2, Lei in view of Hwang discloses all features of claim 1 as outlined above. 
Lei further discloses wherein the processing circuitry (Fig. 15: processor 1510) is further configured to cause transmission of the random access preamble using the determined location within the frequency band (Fig. 9, [0088]: UE 115-b transmits random access request after the subcarrier selection in step S955. Fig. 8: each subcarrier B, C, and D has a location in the 180 kHz subcarriers, i.e., 12 subcarriers (=frequency band) as per [0056] to transmit random access, i.e., the location of subcarrier B (=first tone index) can be used to transmit random access 830a-830-d and the location of subcarrier C (=second tone index) can be used to transmit random access 815a-815b).

Regarding claim 5, Lei in view of Hwang discloses all features of claim 1 as outlined above. 
Lei further discloses wherein the processing circuitry (Fig. 15: processor 1510) is further configured to receive system information (Fig. 8-9, [0083], [0088]: UE 115-b receives system information block from a base station); and 
the obtaining of the at least one tone index being based on the received system information (Fig. 8-9, [0083], [0088]: the signal resource allocations comprising of subcarriers A-D with different coverage classes (subcarriers and coverage classes) are transmitted in the system information block).

Regarding claim 8, Lei in view of Hwang discloses all features of claim 1 as outlined above. 
Lei further discloses wherein the at least one tone index is based on at least one of system bandwidth, a number of tones per random access channel band and a number of random access channel bands (Fig. 8, [0081], [0095]: set of subcarriers A-D in narrowband wireless communication is based on the wireless communications system bandwidth).

Regarding claim 11, Lei in view of Hwang discloses all features of claim 1 as outlined above. 
Lei further discloses wherein the frequency band has a bandwidth of 180kHz, the frequency band corresponding to a plurality of subcarriers (Fig. 8, [0081]: the resource allocation for 180 kHz of subcarriers, i.e., 12 subcarriers (=frequency band)).

Regarding claim 12, Lei discloses A method for a wireless device for transmitting a random access preamble, the method comprising (Fig. 9: UE 115-b transmits random access request in step 955. Fig. 15, [0112]: UE 115e which may be UE 115 as described in Fig. 9): 
obtaining at least one tone index of a plurality of tone indices (Fig. 9, [0088]: UE 115-b receives subcarrier and coverage information from base station 105-b in step 915. Fig. 8, [0081]-[0082]: subcarrier and coverage information includes four subcarriers A-D (=at least one tone index) having different coverage classes), each tone index of the plurality of tone indices corresponding to a respective frequency location of a plurality of frequency locations within a time-frequency grid (Fig. 8: each subcarrier A-D corresponds to a specific frequency location in a frequency axis of a time-frequency grid), the obtained at least one tone index comprising a first tone index and a second tone index (Fig. 8, [0082]: subcarrier B (=first tone index) and subcarrier C (=second tone index)): 
the first tone index indicating a first starting subcarrier of a first narrowband physical random access channel, NPRACH, band within a frequency band, the first NPRACH band being associated with a first coverage class (Fig. 8, [0082]: subcarrier B, which has a coverage class with large pathloss (=first coverage class), includes resource allocations for random access message 830a-830d (=first NPRACH) for subcarrier B. [0072]: narrowband resources are allocated for PRACH. [0056]: the narrowband resources, i.e., narrowband bandwidth comprises of 20 kHz of guard band and 180 kHz of subcarriers, i.e., 12 subcarriers (=frequency band). Note: in view of the frequency axis, subcarrier B is the first subcarrier after subcarrier A where random access is allocated, therefore, subcarrier B (=first starting subcarrier of first NPRACH)); and 
the second tone index indicating a second starting subcarrier of a second NPRACH band with the frequency band, the second NPRACH band being associated with a second coverage class (Fig. 8, [0082]: subcarrier C, which has a coverage class with medium pathloss (=second coverage class), includes resource allocations for random access message 815a-815b (=second NPRACH) for subcarrier C. [0072]: narrowband resources are allocated for PRACH. [0056]: the narrowband resources, i.e., narrowband bandwidth comprises of 20 kHz of guard band and 180 kHz of subcarriers, i.e., 12 subcarriers (=frequency band). Note: in view of the frequency axis, subcarrier C is the second subcarrier after subcarrier A where random access is allocated, therefore, subcarrier C (=second starting subcarrier of second NPRACH)); 
determining a coverage class (Fig. 9, [0088]: UE 115-b identifies available coverage classes in step 920 and its own coverage class in step 940); 
selecting one of the first tone index and the second tone index from the obtained at least one tone index based on the determined coverage class (Fig. 9, [0088]: UE 115-b selects a subcarrier. [0085]: the selection is based on its coverage class. Note: the selection is made from the subcarrier and coverage class information received in step 915 that includes subcarriers A, B, C, and D (=first tone index and second tone index) with different coverage classes as described in Fig. 8, [0082]); and Page 3 of 24Attorney Docket No: 1557-346PUS (P049661US02) U.S. Application No: 16/084805 
determining a location within the frequency band for transmitting the random access preamble based on the selected one of the first tone index and the second tone index (Fig. 9, [0088]: UE 115-b transmits random access request after the subcarrier selection in step S955. Fig. 8: each subcarrier B, C, and D has a location in the 180 kHz subcarriers, i.e., 12 subcarriers (=frequency band) as per [0056] to transmit random access, i.e., the location of subcarrier B (=first tone index) subcarrier C (=second tone index) can be used to transmit random access 815a-815b. Note: based on the subcarrier selection by UE 115-b, the location corresponding to the selected subcarrier in the frequency band comprising of 180 kHz of subcarriers as per [0056] is made by the UE 115-b to transmit random access request, see Fig. 9: steps 945 and 955).
Lei does not disclose the first tone index (Fig. 8: subcarrier B) and the second tone index (Fig. 8: subcarrier C) ranging from 0 to 36. 
However, Hwang discloses the first tone index and the second tone index ranging from 0 to 36 ([0067]-[0068]: subcarrier indexes (=first tone index and second tone index; similar to Lei’s subcarriers A-D) for NPRACH are allocated, where a subcarrier index can be used as a starting position ranging from 0 to 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 180 kHz subcarriers, i.e., 12 subcarriers, comprising of the subcarriers A-D, as taught by Lei, to be a total number of subcarriers exceeding 12 and use the subcarriers index as starting positions ranging from 0 to 36, as taught by Hwang.
Doing so provides a defined set of subcarriers allocated to transmit PRACH within a carrier for NB-IoT (Hwang: [0068]).

Regarding claim 13, Lei in view of Hwang discloses all features of claim 12 as outlined above. 
Lei further discloses further comprising causing transmission of the random access preamble using the determined location within the frequency band (Fig. 9, [0088]: UE 115-b transmits random access request after the subcarrier selection in step S955. Fig. 8: each subcarrier B, C, and D has a location in the 180 kHz subcarriers, i.e., 12 subcarriers (=frequency band) as per [0056] to transmit random access, i.e., the location of subcarrier B (=first tone index) can be used to transmit subcarrier C (=second tone index) can be used to transmit random access 815a-815b).

Regarding claim 16, Lei in view of Hwang discloses all features of claim 12 as outlined above. 
Lei further discloses further comprising receiving system information (Fig. 8-9, [0083], [0088]: UE 115-b receives system information block from a base station); and 
the obtaining of the at least one tone index being based on the received system information (Fig. 8-9, [0083], [0088]: the signal resource allocations comprising of subcarriers A-D with different coverage classes (subcarriers and coverage classes) are transmitted in the system information block).

Regarding claim 19, Lei in view of Hwang discloses all features of claim 12 as outlined above. 
Lei further discloses wherein the at least one tone index is based on at least one of system bandwidth, a number of tones per random access channel band and a number of random access channel bands (Fig. 8, [0081], [0095]: set of subcarriers A-D in narrowband wireless communication is based on the wireless communications system bandwidth).

Regarding claim 22, Lei in view of Hwang discloses all features of claim 12 as outlined above. 
Lei further discloses wherein the frequency band has a bandwidth of 180kHz, the frequency band corresponding to a plurality of subcarriers (Fig. 8, [0081]: the resource allocation for subcarriers A-D are used for narrowband wireless communication. [0056]: the narrowband resources, i.e., narrowband bandwidth comprises of 20 kHz of guard band and 180 kHz of subcarriers, i.e., 12 subcarriers (=frequency band)).

Regarding claim 23, Lei discloses A network node configured to receive a random access preamble from a wireless device, the network node comprising (Fig. 9: UE 115-b (=wireless device) transmits random access request to base station 105-b (=network node) in step 955. Fig. 16, [0119]: base station 105-f may be base station 105 as described in Fig. 9): 
processing circuitry, the processing circuitry configured to (Fig. 16: processor 1610): 
transmit an indication of at least one tone index of a plurality of tone indices to the wireless device (Fig. 9, [0088]: UE 115-b receives subcarrier and coverage information (=indication) from base station 105-b in step 915. Fig. 8, [0081]-[0082]: subcarrier and coverage information includes four subcarriers A-D (=at least one tone index) having different coverage classes), each tone index of the plurality of tone indices corresponding to a respective frequency location of a plurality of frequency locations within a time-frequency grid (Fig. 8: each subcarrier A-D corresponds to a specific frequency location in a frequency axis of a time-frequency grid), the transmitted at least one tone index comprising a first tone index and a second tone index (Fig. 8, [0082]: subcarrier B (=first tone index) and subcarrier C (=second tone index)): 
the first tone index indicating a first starting subcarrier of a first narrowband physical random access channel, NPRACH, band within a frequency band, the first NPRACH band being associated with a first coverage class (Fig. 8, [0082]: subcarrier B, which has a coverage class with large pathloss (=first coverage class), includes resource allocations for random access message 830a-830d (=first NPRACH) for subcarrier B. [0072]: narrowband resources are allocated for PRACH. [0056]: the narrowband resources, i.e., narrowband bandwidth comprises of 20 kHz of guard band and 180 kHz of subcarriers, i.e., 12 subcarriers (=frequency band). Note: in view of the frequency axis, subcarrier B is the first subcarrier after subcarrier A where random access is allocated, therefore, subcarrier B (=first starting subcarrier of first NPRACH)); 
the second tone index indicating a second starting subcarrier of a second NPRACH band with the frequency band, the second NPRACH band being associated with a second coverage class (Fig. 8, [0082]: subcarrier C, which has a coverage class with medium pathloss (=second coverage class), includes resource allocations for random access message 815a-815b (=second NPRACH) for subcarrier C. [0072]: narrowband resources are allocated for PRACH. [0056]: the narrowband resources, i.e., narrowband bandwidth comprises of 20 kHz of guard band and 180 kHz of subcarriers, i.e., 12 subcarriers (=frequency band). Note: in view of the frequency axis, subcarrier C is the second subcarrier after subcarrier A where random access is allocated, therefore, subcarrier C (=second starting subcarrier of second NPRACH)); 
the at least one tone index indicating at least one location within the time-frequency grid associated with the random access preamble (Fig. 8: each subcarrier B, C, and D has a location in the 180 kHz subcarriers, i.e., 12 subcarriers (=frequency band) as per [0056] to transmit random access, i.e., the location of subcarrier B (=first tone index) can be used to transmit random access 830a-830-d and the location of subcarrier C (=second tone index) can be used to transmit random access 815a-815b. Note: the selected subcarrier B or subcarrier C is used by the UE 115-b to transmit random access request, see Fig. 9: steps 945 and 955); and 
receive the random access preamble on a location within the frequency band, the location corresponding to one of the first tone index and the second tone index comprised in the indicated at least one tone index (Fig. 9, [0088]: base station 105-b receives random access request in step S955. Fig. 8: each subcarrier B, C, and D has a location in the 180 kHz subcarriers, i.e., 12 subcarriers (=frequency band) as per [0056] to transmit random access, i.e., the location of subcarrier B (=first tone index) can be used to transmit random access 830a-830-d and the location of subcarrier C (=second tone index) can be used to transmit random access 815a-815b, where subcarrier B and subcarrier C are part of subcarriers A-D (=at least one tone index) in the subcarrier and coverage information (=indication)) and the one of the first tone index and the second tone index being based on a coverage class associated with the wireless device (Fig. 9, [0088]: UE 115-b selects a subcarrier. [0085]: the selection is based on its coverage class).
Lei does not disclose the first tone index (Fig. 8: subcarrier B) and the second tone index (Fig. 8: subcarrier C) ranging from 0 to 36. 
However, Hwang discloses the first tone index and the second tone index ranging from 0 to 36 ([0067]-[0068]: subcarrier indexes (=first tone index and second tone index; similar to Lei’s subcarriers A-D) for NPRACH are allocated, where a subcarrier index can be used as a starting position ranging from 0 to 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 180 kHz subcarriers, i.e., 12 subcarriers, comprising of the subcarriers A-D, as taught by Lei, to be a total number of subcarriers exceeding 12 and use the subcarriers index as starting positions ranging from 0 to 36, as taught by Hwang.
Doing so provides a defined set of subcarriers allocated to transmit PRACH within a carrier for NB-IoT (Hwang: [0068]).

Regarding claim 25, Lei in view of Hwang discloses all features of claim 23 as outlined above. 
Lei does not disclose, but Hwang further discloses wherein the random access preamble corresponds to a frequency hopping random access preamble over a plurality of subcarriers ([0067]: NPRACH is transmitted in a hopping form by using 12 subcarrier indexes. Fig. 9: the UE transmits NPRACH to the base station in step S905 and receives RAR from the base station in step S907. Note: (1) the hopping is a frequency hopping because it is performed by using 12 subcarrier indexes which are frequency domain values, and (2) it is known to receive RAR in response to a random access preamble; therefore, the NPRACH transmitted by the UE is an NPRACH preamble, see for example Fig. 8, [0062]: after sending a random access preamble, a random access response is received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the random access request, as taught by Lei, to be transmitted in hopping form by using 12 subcarrier indexes, as taught by Hwang.
Doing so allows the UE to transmit a single NPRACH by using the 12 subcarrier indexes in a next generation system (Hwang: [0067]) allowing the use of UEs with low cost/low specification (Hwang: [0063]).

Regarding claim 27, Lei discloses A method for a network node for receiving a random access preamble from a wireless device, the method comprising (Fig. 9: UE 115-b (=wireless device) transmits random access request to base station 105-b (=network node) in step 955. Fig. 16, [0119]: base station 105-f may be base station 105 as described in Fig. 9): 
transmitting an indication of at least one tone index of a plurality of tone indices to the wireless device (Fig. 9, [0088]: UE 115-b receives subcarrier and coverage information (=indication) from base station 105-b in step 915. Fig. 8, [0081]-[0082]: subcarrier and coverage information includes four subcarriers A-D (=at least one tone index) having different coverage classes), each tone index of the plurality of tone indices corresponding to a respective frequency location of a plurality of frequency locations within a time-frequency grid (Fig. 8: each subcarrier A-D corresponds to a specific frequency location in a frequency axis of a time-frequency grid), the transmitted at least one tone index comprising a first tone index and a second tone index (Fig. 8, [0082]: subcarrier B (=first tone index) and subcarrier C (=second tone index)): 
the first tone index indicating a first starting subcarrier of a first narrowband physical random access channel, NPRACH, band within a frequency band, the first NPRACH band being associated with a first coverage class (Fig. 8, [0082]: subcarrier B, which has a coverage class with large pathloss (=first coverage class), includes resource allocations for random access message 830a-830d (=first NPRACH) for subcarrier B. [0072]: narrowband resources are allocated for PRACH. [0056]: the narrowband resources, i.e., narrowband bandwidth comprises of 20 kHz of guard band and 180 kHz of subcarriers, i.e., 12 subcarriers (=frequency band). Note: in view of the frequency axis, subcarrier B is the first subcarrier after subcarrier A where random access is allocated, therefore, subcarrier B (=first starting subcarrier of first NPRACH)); 
the second tone index indicating a second starting subcarrier of a second NPRACH band with the frequency band, the second NPRACH band being associated with a second coverage class (Fig. 8, [0082]: subcarrier C, which has a coverage class with medium pathloss (=second coverage class), includes resource allocations for random access message 815a-815b (=second NPRACH) for subcarrier C. [0072]: narrowband resources are allocated for PRACH. [0056]: the narrowband resources, i.e., narrowband bandwidth comprises of 20 kHz of guard band and 180 kHz of subcarriers, i.e., 12 subcarriers (=frequency band). Note: in view of the frequency axis, subcarrier C is the second subcarrier after subcarrier A where random access is allocated, therefore, subcarrier C (=second starting subcarrier of second NPRACH)); 
the at least one tone index indicating at least one location within the time-frequency grid associated with the random access preamble (Fig. 8: each subcarrier B, C, and D has a location in the 180 kHz subcarriers, i.e., 12 subcarriers (=frequency band) as per [0056] to transmit random access, i.e., the location of subcarrier B (=first tone index) can be used to transmit random access 830a-830-d and the location of subcarrier C (=second tone index) can be used to transmit random access 815a-815b. Note: the selected subcarrier B or subcarrier C is used by the UE 115-b to transmit random access request, see Fig. 9: steps 945 and 955); and 
receiving the random access preamble on a location within the frequency band, the location corresponding to one of the first tone index and the second tone index comprised in the indicated at least one tone index (Fig. 9, [0088]: base station 105-b receives random access request in step S955. Fig. 8: each subcarrier B, C, and D has a location in the 180 kHz subcarriers, i.e., 12 subcarriers (=frequency band) as per [0056] to transmit random access, i.e., the location of subcarrier B (=first tone index) can be used to transmit random access 830a-830-d and the location of subcarrier C (=second tone index) can be used to transmit random access 815a-815b, where subcarrier B and subcarrier C are part of subcarriers A-D (=at least one tone index) in the subcarrier and coverage information (=indication)) and the one of the first tone index and the second tone index being based on a coverage class associated with the wireless device (Fig. 9, [0088]: UE 115-b selects a subcarrier. [0085]: the selection is based on its coverage class).
Lei does not disclose the first tone index (Fig. 8: subcarrier B) and the second tone index (Fig. 8: subcarrier C) ranging from 0 to 36. 
However, Hwang discloses the first tone index and the second tone index ranging from 0 to 36 ([0067]-[0068]: subcarrier indexes (=first tone index and second tone index; similar to Lei’s subcarriers A-D) for NPRACH are allocated, where a subcarrier index can be used as a starting position ranging from 0 to 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 180 kHz subcarriers, i.e., 12 subcarriers, comprising of the subcarriers A-D, as taught by Lei, to be a total number of subcarriers exceeding 12 and use the subcarriers index as starting positions ranging from 0 to 36, as taught by Hwang.
Doing so provides a defined set of subcarriers allocated to transmit PRACH within a carrier for NB-IoT (Hwang: [0068]).


Lei further discloses wherein the indication of the location includes an indication of the location within the frequency band for starting transmission of the random access preamble (Fig. 9, [0088]: the subcarrier and coverage class information (=indication) includes subcarriers. Fig. 8, [0082]-[0083]: subcarriers A-D indicates whether random access requests can be transmitted, i.e., each subcarrier B, C, and D has a location in the 180 kHz subcarriers, i.e., 12 subcarriers (=frequency band) as per [0056] to transmit random access, i.e., the location of subcarrier B (=first tone index) can be used to transmit random access 830a-830-d and the location of subcarrier C (=second tone index) can be used to transmit random access 815a-815b).

Regarding claim 29, Lei in view of Hwang discloses all features of claim 27 as outlined above. 
Lei does not disclose, but Hwang further discloses wherein the random access preamble corresponds to a frequency hopping random access preamble over a plurality of subcarriers ([0067]: NPRACH is transmitted in a hopping form by using 12 subcarrier indexes. Fig. 9: the UE transmits NPRACH to the base station in step S905 and receives RAR from the base station in step S907. Note: (1) the hopping is a frequency hopping because it is performed by using 12 subcarrier indexes which are frequency domain values, and (2) it is known to receive RAR in response to a random access preamble; therefore, the NPRACH transmitted by the UE is an NPRACH preamble, see for example Fig. 8, [0062]: after sending a random access preamble, a random access response is received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the random access request, as taught by Lei, to be transmitted in hopping form by using 12 subcarrier indexes, as taught by Hwang.


Regarding claim 31, Lei discloses A wireless device configured to transmit a random access preamble, the wireless device comprising (Fig. 9: UE 115-b transmits random access request in step 955. Fig. 15, [0112]: UE 115e which may be UE 115 as described in Fig. 9): 
a determination module configured to (Fig. 15: processor 1510): 
obtain at least one tone index of a plurality of tone indices (Fig. 9, [0088]: UE 115-b receives subcarrier and coverage information from base station 105-b in step 915. Fig. 8, [0081]-[0082]: subcarrier and coverage information includes four subcarriers A-D (=at least one tone index) having different coverage classes), each tone index of the plurality of tone indices corresponding to a respective frequency location of a plurality of frequency locations within a time-frequency grid (Fig. 8: each subcarrier A-D corresponds to a specific frequency location in a frequency axis of a time-frequency grid), the obtained at least one tone index comprising a first tone index and a second tone index (Fig. 8, [0082]: subcarrier B (=first tone index) and subcarrier C (=second tone index)): 
the first tone index indicating a first starting subcarrier of a first narrowband physical random access channel, NPRACH, band within a frequency band, the first NPRACH band being associated with a first coverage class (Fig. 8, [0082]: subcarrier B, which has a coverage class with large pathloss (=first coverage class), includes resource allocations for random access message 830a-830d (=first NPRACH) for subcarrier B. [0072]: narrowband resources are allocated for PRACH. [0056]: the narrowband resources, i.e., narrowband bandwidth comprises of 20 kHz of guard band and 180 kHz of subcarriers, i.e., 12 subcarriers (=frequency band). Note: in view of the frequency axis, subcarrier B is the first subcarrier after subcarrier A where random access is allocated, therefore, subcarrier B (=first starting subcarrier of first NPRACH)); and 
the second tone index indicating a second starting subcarrier of a second NPRACH band with the frequency band, the second NPRACH band being associated with a second coverage class (Fig. 8, [0082]: subcarrier C, which has a coverage class with medium pathloss (=second coverage class), includes resource allocations for random access message 815a-815b (=second NPRACH) for subcarrier C. [0072]: narrowband resources are allocated for PRACH. [0056]: the narrowband resources, i.e., narrowband bandwidth comprises of 20 kHz of guard band and 180 kHz of subcarriers, i.e., 12 subcarriers (=frequency band). Note: in view of the frequency axis, subcarrier C is the second subcarrier after subcarrier A where random access is allocated, therefore, subcarrier C (=second starting subcarrier of second NPRACH)); 
determine a coverage class (Fig. 9, [0088]: UE 115-b identifies available coverage classes in step 920 and its own coverage class in step 940); 
select one of the first tone index and the second tone index from the obtained at least one tone index based on the determined coverage class (Fig. 9, [0088]: UE 115-b selects a subcarrier. [0085]: the selection is based on its coverage class. Note: the selection is made from the subcarrier and coverage class information received in step 915 that includes subcarriers A, B, C, and D (=first tone index and second tone index) with different coverage classes as described in Fig. 8, [0082]); and Page 3 of 24Attorney Docket No: 1557-346PUS (P049661US02) U.S. Application No: 16/084805 
determine a location within the frequency band for transmitting the random access preamble based on the selected one of the first tone index and the second tone index (Fig. 9, [0088]: UE 115-b transmits random access request after the subcarrier selection in step S955. Fig. 8: each subcarrier B, C, and D has a location in the 180 kHz subcarriers, i.e., 12 subcarriers (=frequency band) as per [0056] to transmit random access, i.e., the location of subcarrier B (=first tone index) can be used to subcarrier C (=second tone index) can be used to transmit random access 815a-815b. Note: based on the subcarrier selection by UE 115-b, the location corresponding to the selected subcarrier in the frequency band comprising of 180 kHz of subcarriers as per [0056] is made by the UE 115-b to transmit random access request, see Fig. 9: steps 945 and 955).
Lei does not disclose the first tone index (Fig. 8: subcarrier B) and the second tone index (Fig. 8: subcarrier C) ranging from 0 to 36. 
However, Hwang discloses the first tone index and the second tone index ranging from 0 to 36 ([0067]-[0068]: subcarrier indexes (=first tone index and second tone index; similar to Lei’s subcarriers A-D) for NPRACH are allocated, where a subcarrier index can be used as a starting position ranging from 0 to 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 180 kHz subcarriers, i.e., 12 subcarriers, comprising of the subcarriers A-D, as taught by Lei, to be a total number of subcarriers exceeding 12 and use the subcarriers index as starting positions ranging from 0 to 36, as taught by Hwang.
Doing so provides a defined set of subcarriers allocated to transmit PRACH within a carrier for NB-IoT (Hwang: [0068]).

Regarding claim 32, Lei discloses A network node configured to receive a random access preamble from a wireless device, the network node comprising (Fig. 9: UE 115-b (=wireless device) transmits random access request to base station 105-b (=network node) in step 955. Fig. 16, [0119]: base station 105-f may be base station 105 as described in Fig. 9): 
a configuration module configured to (Fig. 16: processor 1610): 
transmit an indication of at least one tone index of a plurality of tone indices to the wireless device (Fig. 9, [0088]: UE 115-b receives subcarrier and coverage information (=indication) from base station 105-b in step 915. Fig. 8, [0081]-[0082]: subcarrier and coverage information includes four subcarriers A-D (=at least one tone index) having different coverage classes), each tone index of the plurality of tone indices corresponding to a respective frequency location of a plurality of frequency locations within a time-frequency grid (Fig. 8: each subcarrier A-D corresponds to a specific frequency location in a frequency axis of a time-frequency grid), the transmitted at least one tone index comprising a first tone index and a second tone index (Fig. 8, [0082]: subcarrier B (=first tone index) and subcarrier C (=second tone index)): 
the first tone index indicating a first starting subcarrier of a first narrowband physical random access channel, NPRACH, band within a frequency band, the first NPRACH band being associated with a first coverage class (Fig. 8, [0082]: subcarrier B, which has a coverage class with large pathloss (=first coverage class), includes resource allocations for random access message 830a-830d (=first NPRACH) for subcarrier B. [0072]: narrowband resources are allocated for PRACH. [0056]: the narrowband resources, i.e., narrowband bandwidth comprises of 20 kHz of guard band and 180 kHz of subcarriers, i.e., 12 subcarriers (=frequency band). Note: in view of the frequency axis, subcarrier B is the first subcarrier after subcarrier A where random access is allocated, therefore, subcarrier B (=first starting subcarrier of first NPRACH)); 
the second tone index indicating a second starting subcarrier of a second NPRACH band with the frequency band, the second NPRACH band being associated with a second coverage class (Fig. 8, [0082]: subcarrier C, which has a coverage class with medium pathloss (=second coverage class), includes resource allocations for random access message 815a-815b (=second NPRACH) for subcarrier C. [0072]: narrowband resources are allocated for PRACH. [0056]: the narrowband resources, i.e., narrowband bandwidth comprises of 20 kHz of guard band and 180 kHz of subcarriers, i.e., 12 subcarriers (=frequency band). Note: in view of the frequency axis, subcarrier C is the second subcarrier after subcarrier A where random access is allocated, therefore, subcarrier C (=second starting subcarrier of second NPRACH)); 
the at least one tone index indicating at least one location within the time-frequency grid associated with the random access preamble (Fig. 8: each subcarrier B, C, and D has a location in the 180 kHz subcarriers, i.e., 12 subcarriers (=frequency band) as per [0056] to transmit random access, i.e., the location of subcarrier B (=first tone index) can be used to transmit random access 830a-830-d and the location of subcarrier C (=second tone index) can be used to transmit random access 815a-815b. Note: the selected subcarrier B or subcarrier C is used by the UE 115-b to transmit random access request, see Fig. 9: steps 945 and 955); and 
receive the random access preamble on a location within the frequency band, the location corresponding to one of the first tone index and the second tone index comprised in the indicated at least one tone index (Fig. 9, [0088]: base station 105-b receives random access request in step S955. Fig. 8: each subcarrier B, C, and D has a location in the 180 kHz subcarriers, i.e., 12 subcarriers (=frequency band) as per [0056] to transmit random access, i.e., the location of subcarrier B (=first tone index) can be used to transmit random access 830a-830-d and the location of subcarrier C (=second tone index) can be used to transmit random access 815a-815b, where subcarrier B and subcarrier C are part of subcarriers A-D (=at least one tone index) in the subcarrier and coverage information (=indication)) and the one of the first tone index and the second tone index being based on a coverage class associated with the wireless device (Fig. 9, [0088]: UE 115-b selects a subcarrier. [0085]: the selection is based on its coverage class).
Lei does not disclose the first tone index (Fig. 8: subcarrier B) and the second tone index (Fig. 8: subcarrier C) ranging from 0 to 36. 
However, Hwang discloses the first tone index and the second tone index ranging from 0 to 36 ([0067]-[0068]: subcarrier indexes (=first tone index and second tone index; similar to Lei’s subcarriers A-D) for NPRACH are allocated, where a subcarrier index can be used as a starting position ranging from 0 to 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 180 kHz subcarriers, i.e., 12 subcarriers, comprising of the subcarriers A-D, as taught by Lei, to be a total number of subcarriers exceeding 12 and use the subcarriers index as starting positions ranging from 0 to 36, as taught by Hwang.
Doing so provides a defined set of subcarriers allocated to transmit PRACH within a carrier for NB-IoT (Hwang: [0068]).

	Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2017/0064743 A1) (previously cited) in view of Hwang et al. (US 2019/0068427 A1) (previously cited) and Sun et al. (US 2017/0164350 A1).

Regarding claim 6, Lei in view of Hwang discloses all features of claim 5 as outlined above. 
Lei in view of Hwang does not disclose, but Sun discloses wherein the system information is received via radio resource control (RRC) signaling ([0080]: the UE is configured with pre-known subcarrier spacing set by RRC signaling, i.e., system information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system information block comprising of subcarriers A-D with different coverage classes, as taught by Lei, to be transmitted by RRC signaling for pre-known subcarrier spacing set, as taught by Sun.
Doing so allows the UE to select a subcarrier spacing value from the pre-known subcarrier spacing set to perform uplink transmission (Sun: [0080]) and further reduces the signaling overhead and complexity of the eNB (Sun: [0079]).

Regarding claim 17, Lei in view of Hwang discloses all features of claim 16 as outlined above. 
Lei in view of Hwang does not disclose, but Sun discloses wherein the system information is received via radio resource control (RRC) signaling ([0080]: the UE is configured with pre-known subcarrier spacing set by RRC signaling, i.e., system information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system information block comprising of subcarriers A-D with different coverage classes, as taught by Lei, to be transmitted by RRC signaling for pre-known subcarrier spacing set, as taught by Sun.
Doing so allows the UE to select a subcarrier spacing value from the pre-known subcarrier spacing set to perform uplink transmission (Sun: [0080]) and further reduces the signaling overhead and complexity of the eNB (Sun: [0079]).

	Claim(s) 9, 20, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2017/0064743 A1) (previously cited) in view of Hwang et al. (US 2019/0068427 A1) (previously cited) and Stern-Berkowitz et al. (US 2017/0280481 A1).

Regarding claim 9, Lei in view of Hwang discloses all features of claim 1 as outlined above. 
Lei in view of Hwang does not disclose, but Stern-Berkowitz discloses wherein the processing circuitry is further configured to obtain at least a configuration index indicating at least one subframe at which the transmission of the random access preamble is to start ([0167]-[0168], [0170]-[0171]: WTRU is allocated starting subframes from an eNB. The starting subframes are part of a PRACH configuration index for identifying when to perform PRACH preamble transmission. Fig. 1B, [0032]: WTRU 102 includes processor 118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station 105-b to send to the UE 115-b, as taught by Lei, starting subframes that are part of a PRACH configuration index for identifying the WTRU when to perform PRACH preamble transmission, as taught by Stern-Berkowitz.
Doing so allows the eNB to define, specify, and configure the PRACH starting subframes so that the WTRU has the ability to choose a preamble from a set of preambles to perform PRACH preamble transmission (Stern-Berkowitz: [0166], [0169]).

Regarding claim 20, Lei in view of Hwang discloses all features of claim 12 as outlined above. 
Lei in view of Hwang does not disclose, but Stern-Berkowitz discloses further comprising obtaining at least a configuration index indicating at least one subframe at which the transmission of the random access preamble is to start ([0167]-[0168], [0170]-[0171]: WTRU is allocated starting subframes from an eNB. The starting subframes are part of a PRACH configuration index for identifying when to perform PRACH preamble transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station 105-b to send to the UE 115-b, as taught by Lei, starting subframes that are part of a PRACH configuration index for identifying the WTRU when to perform PRACH preamble transmission, as taught by Stern-Berkowitz.
Doing so allows the eNB to define, specify, and configure the PRACH starting subframes so that the WTRU has the ability to choose a preamble from a set of preambles to perform PRACH preamble transmission (Stern-Berkowitz: [0166], [0169]).

Regarding claim 26, Lei in view of Hwang discloses all features of claim 23 as outlined above. 
Lei discloses wherein the indication of the location within the time-frequency grid includes an indication at which the transmission of the random access preamble is to start (Fig. 8: each subcarrier A-D corresponds to a specific frequency location in a frequency axis of a time-frequency grid, where for example subcarriers B-C indicate the first and the second subcarriers after subcarrier A can be used to start transmitting random access messages. Note: the selected subcarrier B or subcarrier C is used by the UE 115-b to transmit random access request, see Fig. 9: steps 945 and 955).
While Lei further discloses in Fig. 8 and [0082] when random access messages can be transmitted in the time domain according to specific coverage classes, Lei in view of Hwang does not disclose an indication of at least one subframe at which the transmission of the random access preamble is to start.
However, Stern-Berkowitz discloses an indication of at least one subframe at which the transmission of the random access preamble is to start ([0167]-[0168], [0170]-[0171]: WTRU is allocated starting subframes from an eNB. The starting subframes are part of a PRACH configuration index for identifying when to perform PRACH preamble transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station 105-b to send to the UE 115-b, as taught by Lei, starting subframes that are part of a PRACH configuration index for identifying the WTRU when to perform PRACH preamble transmission, as taught by Stern-Berkowitz.
Doing so allows the eNB to define, specify, and configure the PRACH starting subframes so that the WTRU has the ability to choose a preamble from a set of preambles to perform PRACH preamble transmission (Stern-Berkowitz: [0166], [0169]).

Regarding claim 30, Lei in view of Hwang discloses all features of claim 27 as outlined above. 
Lei discloses wherein the indication of the location within the time-frequency grid includes an indication at which the transmission of the random access preamble is to start (Fig. 8: each subcarrier A-D corresponds to a specific frequency location in a frequency axis of a time-frequency grid, where for example subcarriers B-C indicate the first and the second subcarriers after subcarrier A can be used to start transmitting random access messages. Note: the selected subcarrier B or subcarrier C is used by the UE 115-b to transmit random access request, see Fig. 9: steps 945 and 955).
While Lei further discloses in Fig. 8 and [0082] when random access messages can be transmitted in the time domain according to specific coverage classes, Lei in view of Hwang does not disclose an indication of at least one subframe at which the transmission of the random access preamble is to start.
However, Stern-Berkowitz discloses an indication of at least one subframe at which the transmission of the random access preamble is to start ([0167]-[0168], [0170]-[0171]: WTRU is allocated starting subframes from an eNB. The starting subframes are part of a PRACH configuration index for identifying when to perform PRACH preamble transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station 105-b to send to the UE 115-b, as taught by Lei, starting subframes that are part of a PRACH configuration index for identifying the WTRU when to perform PRACH preamble transmission, as taught by Stern-Berkowitz.
Doing so allows the eNB to define, specify, and configure the PRACH starting subframes so that the WTRU has the ability to choose a preamble from a set of preambles to perform PRACH preamble transmission (Stern-Berkowitz: [0166], [0169]).

	Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2017/0064743 A1) (previously cited) in view of Hwang et al. (US 2019/0068427 A1) (previously cited), Stern-Berkowitz et al. (US 2017/0280481 A1), and Deng et al. (US 2019/0104549 A1).

Regarding claim 10, Lei in view of Hwang and Stern-Berkowitz discloses all features of claim 9 as outlined above. 
Lei in view of Hwang and Stern-Berkowitz does not disclose, but Deng discloses wherein the configuration index further indicates a cyclic prefix (CP) length ([0252]: pre-defined configuration indices may indicate preamble transmission parameters, such as duration of PRACH transmission in number of symbols, number of sub-frames, and length of a cyclic prefix, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station 105-b to send to the UE 115-b, as taught by Lei, starting subframes that are part of a PRACH configuration index for identifying the WTRU when to perform PRACH preamble transmission, as taught by Stern-Berkowitz, and further modify the configuration index, as taught by Stern-Berkowitz, to indicate cyclic prefix lengths, as taught by Deng.
Doing so provides configuration indices that are defined for a combination of PRACH format parameters related to an SCmB uplink receive beam associated with an RA resource set (Deng: [0252]), wherein the RA resource set is provided to a WTRU for selecting an RA resource set (Deng: [0252]). 

Regarding claim 21, Lei in view of Hwang and Stern-Berkowitz discloses all features of claim 20 as outlined above. 
Lei in view of Hwang and Stern-Berkowitz does not disclose, but Deng discloses wherein the configuration index further indicates a cyclic prefix (CP) length ([0252]: pre-defined configuration indices may indicate preamble transmission parameters, such as duration of PRACH transmission in number of symbols, number of sub-frames, and length of a cyclic prefix, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the base station 105-b to send to the UE 115-b, as taught by Lei, starting subframes that are part of a PRACH configuration index for identifying the WTRU when to perform PRACH preamble transmission, as taught by Stern-Berkowitz, and further modify the configuration index, as taught by Stern-Berkowitz, to indicate cyclic prefix lengths, as taught by Deng.
Doing so provides configuration indices that are defined for a combination of PRACH format parameters related to an SCmB uplink receive beam associated with an RA resource set (Deng: [0252]), wherein the RA resource set is provided to a WTRU for selecting an RA resource set (Deng: [0252]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478